Case 1:19-cv-00518-RP Document 40 Filed 09/30/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

TEE & GEE UNDERWRITING
MANAGERS, LP; CORECARE
MANAGEMENT; and PRIME HEALTH
SERVICES, INC.;

AUSTIN DIVISION
SERVICE LLOYDS INSURANCE §
COMPANY, §
§
Plaintiff, §
§
Vv. § 1:19-CV-518-RP
§
NORTH AMERICAN RISK SERVICES, §
INC. §
§
Defendant/Third Party Plaintiff §
§
v. §
§
§
§
§
§
§
§

Third Party Defendants
JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT

TO THE HONORABLE JUDGE OF SAID COURT:

The parties, through their counsel, file this joint alternative dispute resolution report,
pursuant to Local Rule CV-88 and the Court’s Scheduling Order.
1, The parties have not yet initiated settlement discussions.
es Persons responsible for settlement negotiations for each party:

A. For the plaintiff: Anthony Icenogle

B. For the defendant: Marty S. Schexnayder

C. For third party defendant, CoreCare Management: Josh K. Davis

D. For third party defendant, Tee & Gee Underwriting Managers, LP: Jason Jobe

Page |
Case 1:19-cv-00518-RP Document 40 Filed 09/30/19 Page 2 of 2

a The parties agree that ADR is appropriate in this case. The parties have agreed to
mediate the case and have selected Dean Kilgore to serve as the mediator. The mediator will be

compensated under the mediator’s standard fee structure by the parties.

Respectfully submitted this 30th day of September, 2019.

By: /s/ Anthony Icenogle

Anthony Icenogle

ICENOGLE & BOGGINS, P.L.L.C.
6805 N. Capital of Texas Hwy., Ste. 220
Austin, Texas 78731
Anthony(@icenoglefirm.com

COUNSEL FOR PLAINTIFF
SERVICE LLOYDS INSURANCE
COMPANY

By:_/s/_Josh K. Davis

Josh K. Davis

LEWIS BRISBOIS

24 Greenway Plaza, Suite 1400
Houston, Texas 77046
Diane.dawley@lewisbrisbois.com

COUNSEL FOR THIRD-PARTY

DEFENDANT CORECARE
MANAGEMENT

Page 2

By: /s/ Martin S. Schexnayder

 

Martin S. Schexnayder
WINGET, SPADAFORA &
SCHWARTZBERG, LLP
Two Riverway, Suite 725
Houston, Texas 77056
Schexnayder.M(@wssllp.com

 

COUNSEL FOR DEFENDANT
NORTH AMERICAN RISK
SERVICES, INC.

By:_/s/ Jason Jobe

Jason Jobe

THOMPSON COE

700 N. Pearl St., 25th Floor
Dallas, TX 75201
Jjobe@thompsoncoe.com

COUNSEL FOR THIRD-PARTY
DEFENDANT

TEE & GEE UNDERWRITING
MANAGERS, LP
